                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                         (Baltimore)

XL SPECIALTY INSURANCE CO.
a/s/o MICHAEL PORT,
         Plaintiff,

vs.                                                           Case No. 1:18-cv-02703-CCB

JEANNEAU AMERICA, INC. et al.,

         Defendants.
                                                         /

PRESTIGE LUXURY MOTOR YACHTS’S ANSWER TO PLAINTIFF’S COMPLAINT

         Prestige Luxury Motor Yachts, Defendant (hereinafter referred to as “Prestige”), by

Hartman, Attorneys at Law, and C. Edward Hartman, III, its attorneys, hereby files this Answer to

Plaintiff’s Complaint, and state as follows:

                                               ANSWER

      1. Plaintiff, XL Specialty Insurance Co. a/s/o Michael Port (hereinafter referred to as the

         “Plaintiff”) filed a complaint in the above-captioned case against Jeanneau America, Inc.,

         Chesapeake Yacht Center, LLC, and Prestige.

      2. All claims against Prestige should be dismissed as Prestige is not a proper party to the

         above-captioned case.

      3. Prestige is a trade name for Jeanneau America., Inc. and is not a separate entity.

      4. Jeanneau America, Inc. manufactures vessels with the trade name Prestige.

      5. To the extent that Prestige is not removed as a party to the above-captioned case, Prestige

         incorporates by reference all averments and affirmative defenses set forth in Jeanneau

         America, Inc.’s Answer and Affirmative Defenses to Plaintiff’s Complaint.
            WHEREFORE, Prestige Luxury Motor Yachts hereby requests that this Honorable

   Court:

                  a. Remove Prestige Luxury Motor Yachts as a party to the above-captioned

                        case;

                  b. Deny the relief requested in Plaintiff’s Complaint;

                  c. Dismiss the Complaint with prejudice;

                  d. Award Defendant Prestige Luxury Motor Yachts attorney’s fees, expenses

                        and costs; and

                  e. Grant such other and further relief as the nature of this cause may require.



Date: October 5, 2018

                                                    Respectfully submitted,


                                                    HARTMAN, Attorneys at Law


                                            By:     /s/ C. Edward Hartman, III
                                                    C. Edward Hartman, III, Bar No. 07716
                                                    116 Defense Highway, Suite 300
                                                    Annapolis, Maryland 21401-7047
                                                    Telephone: (410) 266-3232
                                                    Facsimile: (410) 266-5561
                                                    Email:      ed@hartman.law
                                                    Attorneys for Defendant Prestige Luxury
                                                    Motor Yachts
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of October, 2018, I served a copy of the foregoing

Defendant Prestige Luxury Motor Yachts’s Answer to Plaintiff’s Complaint by electronic filing,

to:

       John H. West, III
       West & West, LLC
       409 Washington Ave, Ste. 1010
       Baltimore, Maryland 21204
       jwest@westandwestllc.com
       Attorney for Plaintiff

       Christopher M. Schierloh
       Casey and Barnett, LLC
       305 Broadway, Ste. 1202
       New York, New York 10007
       cms@caseybarnett.com
       Attorney for Plaintiff

       Stephen M. Calder
       Palmer Biezup and Henderson, LLP
       190 N. Independence Mall West, Ste. 401
       Philadelphia, Pennsylvania 19106
       scalder@pbh.com
       Attorney for Defendant Chesapeake Yacht Center, LLC



                                                   /s/ C. Edward Hartman, III
                                                   C. Edward Hartman, III, Bar No. 07716
